ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
In his motion for rehearing, appellant insists that the record reflects that he timely gave notice of appeal which was entered on the trial judge’s docket sheet and is properly shown in the transcript.
The purported notice of appeal appearing in the transcript below the sentence of the court is not shown to have been entered of record in the minutes of the court and is therefore insufficient to confer jurisdiction upon this court.
Appellant may within fifteen days perfect the record by showing that the notice of appeal is properly entered of record and file a second motion for rehearing requesting that the appeal be reinstated.
The appellant’s motion for rehearing and to reinstate the appeal is overruled.
Opinion approved by the Court.